Citation Nr: 1047802	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-10 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low back 
strain.

2.  Entitlement to a total rating due to individual 
unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1969.

This case was previously before the Board of Veterans' Appeals 
(Board) in April 2009, at which time, it was remanded for further 
development.  Following the requested development, the VA Appeals 
Management Center (AMC) in Washington, D.C. confirmed and 
continued the 40 percent rating for the Veteran's service-
connected low back strain.  The AMC also confirmed and continued 
the denial of entitlement to a TDIU.  Thereafter, the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's low back strain is manifested primarily by 
complaints of pain and stiffness, tenderness to palpation, 
limitation of flexion to between 15 and 50 degrees, and 
fatigability with repetitive motion.

2.  The Veteran has a combined rating of 60 percent due to the 
following service-connected disabilities:  lumbosacral strain, 
evaluated as 40 percent disabling; internal derangement of the 
right knee, status post meniscectomy, evaluated as 30 percent 
disabling; and right knee arthritis, evaluated as 10 percent 
disabling. 

2.  The Veteran has a high school diploma, college courses in the 
management of financial institutions, training in cosmetology, 
and bookkeeping and typing skills.

3.  The Veteran has work experience as a mail carrier, salesman, 
delivery truck driver, and property manager.  

4.  The Veteran's service-connected disorders do not preclude him 
from securing and following a substantially gainful occupation 
consistent with his education and work experience.  

CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating in excess of 40 
percent for low back strain.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to an 
increased rating for low back strain and a TDIU.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, 
the Board finds that VA has met that duty.

In September 2004, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claims, 
including the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed the Veteran 
that in order to establish an increased rating for his service-
connected disability, the evidence had to show that such 
disability had worsened and the manner in which such worsening 
had affected his employment and daily life.  38 U.S.C.A. 
§ 5103(a).  VA also set forth the criteria for obtaining a TDIU. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's VA Education and Vocational Rehabilitation folder; the 
reports of VA examinations, performed in October 1973 and April 
1985; records associated with Veteran's Social Security 
disability award; reports from M. L. C., M.D., reflecting the 
Veteran's treatment in December 2004 and August 2005; a record 
from J. D. S., D.C., reflecting the Veteran's treatment in April 
2006; a record from R. C. D., D.O., reflecting the Veteran's 
treatment in September 2006; a record from M. R. G., M.D., 
reflecting the Veteran's treatment in June 2009; and the report 
of an MRI from a private health care provider, dated in July 
2009.  

In August 2005 and May 2009, VA examined the Veteran to determine 
the level of impairment due to his service-connected 
disabilities.  The VA examination reports show that the examiners 
reviewed the Veteran's medical history, interviewed and examined 
the Veteran, documented his current medical conditions, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

Finally, VA scheduled the Veteran for a December 2006 hearing at 
the RO before a VA Decision Review Officer.  However, the Veteran 
canceled that hearing and stated that he did not wish to have it 
rescheduled.  He did request that VA continue processing the 
appeal.  Accordingly, the Board will proceed without the benefit 
of hearing the Veteran's testimony.

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support either of 
his claims; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Facts

During an October 1973 VA examination, it was noted that the 
Veteran had work experience as a mail carrier.

Evidence from the Veteran's VA Education and Vocational 
Rehabilitation folder, including a January 1982 counseling 
record, shows that in the late 1970's and early 1980's, the 
Veteran pursued an Associate of Arts degree in financial 
institution management.  It was noted that he also had training 
in cosmetology school and work experience in property management.  
It was also noted that he had bookkeeping and typing skills.  

During an April 1985 VA examination, it was noted that the 
Veteran had work experience as a salesman.  

In March 1998, the RO granted the Veteran's claim of entitlement 
to service connection for low back strain.  However, it denied 
entitlement to service connection for degenerative disc diseases 
and arthritis of the spine.  The Veteran was notified of those 
decisions, as well as his appellate rights; however, with respect 
to the denials of service connection for degenerative disc 
diseases and arthritis of the spine, a notice of disagreement was 
not received with which to initiate an appeal.  Therefore, those 
decisions became final, under the law and regulations then in 
effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1998).  

In December 2001, an Administrative Law Judge with the Social 
Security Administration granted the Veteran's claim of 
entitlement to Social Security Disability benefits.  The Judge 
found that the Veteran had severe impairment due to degenerative 
disc disease of the lumbar spine.  
In September 2003, the Veteran was scheduled to have arthroscopic 
reconstruction of the right anterior cruciate ligament, and it 
was noted that in the future, he might need right knee 
reconstruction.  

In December 2004, M. L. C., M.D., reported that the Veteran had 
diffuse degenerative disc disease at L2-3, L3-4, and L4-5 and 
degenerative foraminal stenosis at L3, bilaterally, due to a 
profound disc space collapse at the L3-4 motion segment.  Those 
findings were confirmed by an MRI.  

In July 2005, the Veteran was examined by VA to determine, in 
part, the level of impairment due to his service-connected right 
knee disability.  Following the VA examination, the examiner 
concluded that due to knee pain, the Veteran would be limited to 
sedentary activity.  He would not be able to do prolonged 
standing, climbing, squatting, or crawling activity.  

In July 2005, the Veteran was also examined by VA to determine, 
in part, the level of impairment due to his service-connected low 
back strain.  He had, reportedly, been told that he might need 
surgery on his back.  He reported pain and stiffness in his back 
and that sometimes, the pain radiated to his legs.  He denied 
bowel or bladder discomfort.  It was noted that during the past 
year, he had experienced several incapacitating episodes 
requiring 3 to 4 days of bedrest.  In addition, it was noted that 
he used a back brace and cane, and that the performance of his 
daily activities was difficult.  He was reportedly unemployed and 
receiving Social Security disability benefits.  

On examination, the Veteran's back was tender to palpation, and 
he exhibited some guarding.  He demonstrated the following range 
of motion:  flexion to 50 degrees; extension to 0 degrees; and 
rotation to 25 degrees; bilaterally.  He had difficulty raising 
on his toes and heels and had to hold something for support.  
Straight leg raising was negative, and the Veteran's reflexes, 
strength, and sensation were equal in both lower extremities.  
Repetitive testing caused some increase in pain and fatigability.  
The diagnosis was lumbosacral strain.  

Following the VA examination, the examiner concluded that from a 
work standpoint, the Veteran would be limited to sedentary 
activity.  He would not be able to do heavy repetitive bending or 
lifting activities.  

In an August 2005 addendum to the VA examination, the examiner 
noted that the Veteran was receiving Social Security disability 
benefits due to degenerative disc disease.  The examiner opined 
that the symptoms from the Veteran's lumbosacral strain and his 
degenerative disc disease were not distinguishable.

In August 2005, Dr. C. treated the Veteran for lumbar spondylosis 
with degenerative facet arthropathy throughout the lumbar spine.  
He also complained of bilateral leg pain, especially on the 
right, as well as right leg numbness.  He denied bowel or bladder 
incontinence, paralysis, paresthesias, or paresis.  Dr. C. 
recommended that the Veteran be treated with lumbar epidural 
blocks.

In April 2006, J. D. S., D.C., reported that he had started 
treating the Veteran for several disabilities, including lumbar 
region subluxation and degeneration intervertebral disease.  The 
Veteran reportedly had serious complaints of lumbar pain and 
stiffness which were neither work-related nor the result of a 
motor vehicle accident.  

On examination, the Veteran ambulated well without assistance.  
He demonstrated a decreased range of lumbar spine motion with 
flexion to 15 degrees, extension to 10 degrees, and rotation to 
25 degrees, bilaterally.  Palpation of the lumbar paraspinal 
muscles revealed tenderness and spasm, the Veteran demonstrated 
reflexes of 2/4 at the knees and ankles.  There was no loss of 
superficial sensation in the lumbar spine.  Straight leg raising 
was painful at 30 degrees, bilaterally.

During VA outpatient treatment in January 2006, the Veteran 
reported no change in the quality or location of his pain.  In 
April 2006, he requested narcotics for pain and requested a 
consultation with the VA Pain Management Service.  During a July 
2006 followup with his VA primary care physician, the Veteran was 
reportedly active without problems or complaints.  His knee pain 
was controlled with medication and a brace, and he had no history 
of his knee giving way.  It was noted that he had had injections 
and that he might need knee surgery in the future.  

In September 2006, R. C. D., D.O., evaluated the Veteran for 
constant low back and lower extremity pain.  X-rays revealed 
about 10 degrees of dextroscoliosis of the mid and lower lumbar 
spine.  There was significant disc space narrowing at L3-L4 and 
L5-S1.  Mild retrolisthesis was noted at L2-L3.  The Veteran's 
active range of flexion was limited to placing his hands on his 
knees.  There was pain with extension and rotation, as well as in 
the lumbar paravertebral musculature.  The Veteran's strength in 
the lower extremities was 5/5 with normal bulk and tone; and his 
sensation was intact.  He was able to stand on his heels and 
toes, and his gait was normal.  An MRI of the lumbar spine 
revealed degenerative disc disease, most significant at L3-L4 
with some neuroforaminal narrowing and facet changes.  Treatment 
options were discussed.  No surgery or injections were 
recommended at that time.  It was noted that the Veteran was not 
at risk for falls.  He did have difficulty performing or 
completing routine daily living activities.  

During VA outpatient treatment in January 2007, the Veteran was 
wearing a right knee brace and a back brace.  

In May 2009, the Veteran was reexamined by VA to determine the 
level of impairment due to his service-connected lumbosacral 
strain.  It was noted that he also had degenerative disc disease.  
He stated that his back pain was getting worse, and that he had 
radicular pain with some numbness, tingling, and paresthesias.  
He was using a back brace and cane.  

On examination, the Veteran demonstrated the following range of 
low back motion:  flexion to 25 degrees, extension to 0 degrees, 
lateral flexion to 20 degrees, bilaterally, and rotation to 20 
degrees, bilaterally.  Repetitive use increased the Veteran's 
pain, and flare-ups occurred, when he attempted to bend and lift 
an object.  Straight leg raising also caused back pain.  His 
strength, reflexes, and sensation were normal.  He reported two 
incapacitating episodes during the last year, each lasting 3 
days.  The diagnoses were lumbosacral strain and degenerative 
disc disease.  The examiner found that it was not possible to 
separate the symptoms of each disorder.  He attributed the 
Veteran's disability primarily to degenerative disc disease 
rather than lumbar strain.  

In July 2009, an MRI performed at the Akron City Hospital reveal 
lumbosacral degenerative findings with mild canal stenosis at L4-
L5.  There were varying degrees of foraminal narrowing from L2 
through S1, severe on the left at L3-L4 and moderately severe on 
the right at L5-S1 and bilaterally at L4-L5.

The Veteran has a combined rating of 60 percent due to the 
following service-connected disabilities:  lumbosacral strain, 
evaluated as 40 percent disabling; internal derangement of the 
right knee, status post meniscectomy, evaluated as 30 percent 
disabling; and right knee arthritis, evaluated as 10 percent 
disabling. 

The Low Back

The Applicable Law and Regulations

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria set 
forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

Lumbosacral strain is rated on the basis of the following general 
rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

A 40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, when forward flexion 
of the thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire thoracolumbar 
spine.

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 - 5243, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration is given to weakened movement, excess fatigability, 
and incoordination, as well as the effects of the disability on 
the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Analysis

The Veteran contends that the 40 percent rating for his service-
connected lumbosacral strain does not adequately reflect to level 
of impairment caused by that disability.  Therefore, he maintains 
that an increased rating is warranted.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will be 
denied.  

A review of the evidence discloses that the Veteran's low back 
strain is manifested primarily by complaints of pain and 
stiffness, tenderness to palpation, limitation of motion, and 
fatigability with repetitive motion.  In this regard, he wears a 
back brace and uses a cane to get around.  However, he does not 
demonstrate ankylosis of the lumbar spine and is able to flex his 
spine to between 15 and 50 degrees.  In addition, there are no 
findings of any chronic, identifiable neurologic disability, 
including bowel or bladder impairment.  Indeed, the evidence 
shows that the Veteran's strength, reflexes, and sensation in the 
lower extremities are, generally, within normal limits.  The 
evidence is also, generally, negative for evidence of associated 
heat, discoloration, deformity, or atrophy indicative of a little 
used part.  While there is evidence that the Veteran has a 
history of being treated with epidural injections, the evidence 
is negative for any reports that such injections were actually 
performed since he filed his claim in 2004.  

On balance, the Board finds that the foregoing evidence more 
nearly meets the criteria for the 40 percent rating currently in 
effect for the Veteran's service-connected low back strain.  
Accordingly, that rating is confirmed and continued, and the 
appeal is denied.  

In arriving at this decision, the Board notes that the Veteran 
has degenerative disc disease in his lumbar spine, as well as 
arthritis.  However, in a final March 1998 decision, the RO 
specifically denied entitlement to service connection for that 
disability.  While the most recent VA examiner states that he is 
unable to effectively separate the manifestations of the 
Veteran's service-connected lumbar strain from those associated 
with his nonservice-connected degenerative disc disease, the 
service-connected low back disability will be rated under the 
General Rating Formula for Diseases and Injuries of the Spine.  
To consider the criteria applicable to rating degenerative disc 
disease or arthritis would be tantamount to granting service 
connection for a disability which has been denied in a final RO 
decision.  There is no basis in the law for doing so, and the 
Board will not do so here.  The Veteran may apply to VA to reopen 
his claim for service connection for degenerative disc disease 
and arthritis of the lumbar spine.  However, to date, he has not 
done so.  38 U.S.C.A. § 5108 (West 2002).  

The Board has also considered the possibility of referring this 
case to the Director of the VA Compensation and Pension Service 
for possible approval of an extraschedular rating for the 
Veteran's service-connected low back strain.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).
There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms."  Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected low back strain.  In this regard, the record does not 
show that the Veteran has required frequent hospitalizations for 
that disorder.  Moreover, there is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  In short, the 
evidence does not support the proposition that the Veteran's low 
back strain presents such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards.  Accordingly, further action is not 
warranted under 38 C.F.R. § 3.321 (b)(1).



The TDIU

The Applicable Law and Regulations

VA regulations establish objective and subjective standards for 
an award of a TDIU.  38 C.F.R. § 3.340.  When the Veteran's 
schedular rating is less than total (for a single disability or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that when there are two or more disabilities, 
at least one disability must be ratable at 40 percent or more, 
and any additional disabilities must result in a combined rating 
of 70 percent or more.  In addition, the disabled person must be 
unable to secure or follow a substantially gainful occupation.  
38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extra-
schedular basis for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Such cases 
are referred to the Director of the VA Compensation and Pension 
service with a full statement as to the Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing on 
the issue.  38 C.F.R. § 4.16(b).

Substantially gainful employment is that which is ordinarily 
followed by the nondisabled to earn a livelihood, with earnings 
common to the particular occupation in the community where the 
employee resides.  VA adjudication manual, M-21-1MR, Part IV, 
sub. ii, Ch. 2, Sec. F, 24(d).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability 
to work sporadically or to obtain marginal employment is not 
substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

Any consideration as to whether the Veteran is unemployable is a 
subjective one, that is, one that is based upon the Veteran's 
actual level of industrial impairment, not merely the level of 
industrial impairment experienced by the average person. 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. 
Counsel 75-91 ("Unemployability" in VA Regulations on Total 
Rating Compensation, Inability to Secure and Follow Substantially 
Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 
(1992)).  

Advancing age and nonservice-connected disability may not be 
considered in the determination of whether a veteran is entitled 
to TDIU.  38 C.F.R. § 3.341(a), 4.19 (2009).  The sole fact that 
a claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating for service-connected disability, 
in itself, is recognition that the impairment makes it difficult 
to obtain and keep employment. The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A veteran may be considered as unemployable upon termination of 
employment which was provided on account of disability, or in 
which special consideration was given on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment.  38 C.F.R. § 4.18.

Analysis

The Veteran contends that he is unable to work, primarily as a 
result of his service-connected disabilities.  In this regard, he 
notes that he has been granted Social Security disability 
benefits, due solely to a low back disability.  Therefore, he 
maintains that a TDIU is warranted.  Again, however, after 
carefully considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

In this case, the Veteran has a combined rating of 60 percent due 
to the following service-connected disabilities:  lumbosacral 
strain, evaluated as 40 percent disabling; internal derangement 
of the right knee, status post meniscectomy, evaluated as 
30 percent disabling; and right knee arthritis, evaluated as 10 
percent disabling.  Clearly, such ratings do not meet the 
criteria for a total rating due to unemployability under 
38 C.F.R. § 4.16(a).  Therefore, the Board must determine whether 
the case should be referred to the Chief of the VA Compensation 
and Pension Service for extraschedular consideration.  

The evidence of record, including that from the Veteran's 
Education and Vocational Rehabilitation folder; VA examination 
reports, dated in October 1973 and April 1985; and VA Form 21-
8940, show that the Veteran has a high school education and that 
he pursued a Associate of Arts degree in financial institution 
management.  It also shows that he has training as a 
cosmetologist.  He has a wide range of work experience as a 
delivery driver, postal carrier, salesman, and property manager 
and has also developed bookkeeping and typing skills.  There is 
nothing in the Veteran's educational or employment history which 
shows that he is unable to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.  In 
this regard, the Board notes that despite VA's notice to the 
Veteran as to the potential importance of employment records, no 
evidence has been received showing that he has been terminated 
from employment due to his service-connected disabilities, or 
that his employers ever provided special consideration to the 
Veteran due to those disabilities.  In addition, the competent 
evidence of record does not show that the Veteran's service-
connected disabilities preclude him from securing further 
employment.  In fact, following the VA examinations in July 2005, 
the examiner concluded that despite the Veteran's right knee and 
back disabilities, he was capable of sedentary employment.  

In May 2001, an Administrative Law Judge with the Social Security 
Administration awarded the Veteran disability benefits due to his 
degenerative joint disease (arthritis) of the lumbar spine.  Not 
only is that disability not service-connected, service connection 
was specifically denied by VA in a final March 1998 decision by 
the RO.  Moreover, the Board notes that decisions of the Social 
Security Administration are not binding on VA.  Indeed, each 
agency has its own applicable law and regulations.  In making its 
decisions, the Board is bound by applicable statutes, VA 
regulations, and precedent opinions of the VA General Counsel.  
38 C.F.R. § 19.5 (2010).  Therefore, while a decision of the 
Social Security Administration must be weighed and evaluated, as 
with any other piece of evidence, its decisions are not 
controlling on VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 
356 (2000).
In sum, there is nothing in the Veteran's occupational or 
educational history which warrants referral to the Chief of the 
VA Compensation and Pension service for extraschedular 
consideration of the Veteran's claim for a TDIU.  As such, 
further action is not warranted under 38 C.F.R. § 4.16(b).  
Accordingly, the appeal is denied.


ORDER

Entitlement to a rating in excess of 40 percent for low back 
strain is denied.

Entitlement to a TDIU is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


